Citation Nr: 0915597	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-30 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

This case was remanded by the Board in January 2005 and 
January 2008 for additional development.


FINDING OF FACT

The medical evidence of record does not show that the Veteran 
has a current diagnosis of post-traumatic stress disorder 
(PTSD) that conforms to the criteria of DSM-IV.


CONCLUSION OF LAW

PTSD was not incurred in active military service. 38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in October 2002 satisfied the duty to notify provisions.  An 
additional letter was also provided to the Veteran in March 
2005, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records have 
been obtained.

The Veteran failed to report for a January 2009 medical 
examination scheduled to determine the existence of PTSD.  In 
December 2008 a letter was sent to the Veteran's last known 
address which notified him that he had been scheduled for a 
VA examination on January 14, 2009 and that failure to report 
for a VA examination may have adverse consequences, including 
the denial of the claim.  "[T]he duty to assist is not always 
a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a psychiatric disorder.

After separation from military service, multiple VA medical 
reports dated in September 1979 and October 1979 gave 
diagnoses of alcohol addiction and history of drug abuse.

A February 2003 VA mental health report stated that the 
Veteran's Axis I diagnoses were depression, rule out bipolar 
disorder, history of multidrug abuse, alcohol abuse, and 
marijuana abuse.  The Axis II diagnosis was history of 
antisocial behaviors.

An April 2003 VA mental health report stated that the 
Veteran's Axis I diagnoses were depression, rule out bipolar 
disorder, history of multidrug abuse, alcohol abuse, and 
marijuana abuse.  The Axis II diagnosis was history of 
antisocial behaviors.

A July 2003 VA mental health report stated that the Veteran's 
Axis I diagnoses were depression, rule out bipolar disorder, 
history of multidrug abuse, alcohol abuse, and marijuana 
abuse.  The Axis II diagnosis was history of antisocial 
behaviors.

A September 2003 VA mental health report stated that the 
Veteran's Axis I diagnoses were depression, rule out bipolar 
disorder, history of multidrug abuse, alcohol abuse, and 
marijuana abuse.  The Axis II diagnosis was history of 
antisocial behaviors.

An October 2004 private medical report stated that the 
Veteran had a history of PTSD.  No mental status examination 
was conducted.  The assessment discussed "alcohol abuse" 
and "psychiatric issues."

A December 2004 VA mental health report stated that the 
Veteran's Axis I diagnoses were depression, rule out bipolar 
disorder, history of multidrug abuse, alcohol abuse, and 
marijuana abuse.  The Axis II diagnosis was history of 
antisocial behaviors.

A January 2005 VA mental health report stated that the 
Veteran's Axis I diagnoses were depression, rule out bipolar 
disorder, history of multidrug abuse, alcohol abuse, and 
marijuana abuse.  The Axis II diagnosis was history of 
antisocial behaviors.

A March 2005 VA mental health report stated that the 
Veteran's Axis I diagnoses were depression, rule out bipolar 
disorder, history of multidrug abuse, alcohol abuse, and 
marijuana abuse.  The Axis II diagnosis was history of 
antisocial behaviors.

An August 2005 VA mental health report stated that the 
Veteran's Axis I diagnoses were continuous opiate dependence, 
depression, rule out bipolar disorder, history of multidrug 
abuse, alcohol abuse, marijuana abuse, and continuous tobacco 
use disorder.  The Axis II diagnosis was history of 
antisocial behaviors.

A March 2006 VA mental health report stated that the 
Veteran's Axis I diagnoses were depression, history of 
multidrug abuse - current, alcohol abuse, and marijuana 
abuse.  The Axis II diagnosis was history of antisocial 
behaviors.

The medical evidence of record does not show that the Veteran 
has a current diagnosis of PTSD that conforms to the criteria 
of DSM-IV.  38 C.F.R. § 4.125.  The Veteran's service 
treatment records are negative for any diagnosis of PTSD.  
The only post-service medical evidence of record which 
mentions PTSD is an October 2004 private medical report.  
While that report stated that the Veteran had a history of 
PTSD, no mental status examination was performed and PTSD was 
not listed as one of the assessments.  Numerous VA mental 
health examination reports dated between February 2003 and 
March 2006 gave specific Axis I and Axis II diagnosis, but 
PTSD was never included in any manner.  Accordingly, the 
medical evidence of record does not show that the Veteran has 
a current diagnosis of PTSD that conforms to DSM-IV criteria.

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of PTSD that conforms to DSM- 
IV criteria.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that he 
has a current diagnosis of PTSD that conforms to DSM-IV 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, the medical evidence of record does not 
show that the Veteran has a current diagnosis of PTSD for VA 
purposes.  38 C.F.R. § 4.125.  As such, service connection 
for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the medical evidence of 
record does not show that the Veteran has a current diagnosis 
of PTSD that conforms to DSM-IV criteria, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


